Citation Nr: 0806262	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  06-10 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment/reimbursement of unauthorized medical 
expenses incurred at Florida Hospital Ormond Memorial from 
April 17, 2005, to May 2, 2005.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran's dates of service have been reported as from 
October 1966 until July 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Medical Center in Gainesville, 
Florida.


REMAND

The veteran is seeking entitlement to payment/reimbursement 
of unauthorized medical expenses incurred at Florida Hospital 
Ormond Memorial from April 17, 2005, to May 2, 2005.  He was 
first admitted for treatment on April 15, 2005, with 
complaints of chest pain.  He was paid for medical services 
rendered on April 15, 2005, and April 16, 2005.  However, it 
was determined by the RO that his condition had stabilized as 
of April 17, 2005.  Thus, payment/reimbursement for services 
from April 17, 2005, until May 2, 2005, remains in dispute.  

The Board finds that additional development is required here 
before the claim can be adjudicated.  At the outset, there is 
no indication that the veteran was sent a notice letter in 
conjunction with his claim in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Additionally, it is noted that the claims folder contains 
treatment reports from Florida Hospital Ormond Memorial dated 
on April 15, 2005.  However, records from April 17, 2005, to 
May 2, 2005, are not associated with the claims folder.  Such 
records are necessary in order to determine the date upon 
which the veteran's condition had stabilized.  

Indeed, a November 2005 letter written by M. A., M.D., 
contained the opinion that the veteran could not be 
discharged or transferred on April 17, 2005, due to his 
unstable cardiac condition.  What remains undetermined, 
however, is the point at which the condition did stabilize.  
To the extent that a medical opinion is required to reach 
this determination, one should be arranged.  

Accordingly, the appeal is REMANDED to the VA Medical Center 
(VAMC), in Gainesville, Florida, for the following:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-19 17 & 02-1506 (U.S. 
Vet. App. March 3, 2006), Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159, and any 
other applicable legal precedent.

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.  He should also be advised 
to send to VA all evidence in his 
possession which pertains to the appeal.  

2.  After gaining any necessary 
authorization, obtain reports of 
treatment from Florida Hospital Ormond 
Memorial dated from April 17, 2005, to 
May 2, 2005.  Any unsuccessful search 
attempt must be documented in the claims 
folder. 

3.  If the records referenced above do 
not contain a clear notation of the date 
upon which the veteran's condition 
stabilized, then arrange for a VA 
examiner to review the claims folder and 
determine the date upon which it was as 
likely as not that the condition became 
stable.  In reaching a conclusion, the 
examiner should provide a clear rationale 
consistent with the evidence of record.  

4.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

